DETAILED ACTION
In response to the Preliminary Amendments filed on August 23, 2021, no claims are amended. Currently, claims 1-23 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 23, 2021.  These drawings are accepted.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: limitations of claim 21.

Claim Interpretation
Claims 3-11 and 20 recite “if” statements, which are contingent limitations according to the MPEP 2111.04 II:
II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
The contingent limitation interpretation can be overcome by replacing “if” with “when.”
However, for the purpose of continuous examination, the following is the interpretation of the “if” statement:
Condition A: the determined intensity and/or frequency of abnormal movements or duration are within (as per claims 3 and 8), above (as per claims 4, 9, and 20), or below (as per claims 5, 6, 10, and 11) a predetermined threshold is
Condition B: the determined intensity and/or frequency of abnormal movements (claim 3) and duration (claim 8) are above or below a predetermined threshold for claims 3 and 8 is satisfied; then the respective steps recited prior to these conditions are not required.
Condition C: the determined intensity and/or frequency of abnormal movements (claims 5, 6) and duration (claims 10, 11) are within or above a predetermined threshold for claims 5, 6, 10, and 11 is satisfied; then the respective steps recited prior to these conditions are not required.
Condition D: the determined intensity and/or frequency of abnormal movements (claim 4); duration (claim 9); and changes (claim 20) are within or below a predetermined threshold for claims 4, 9, and 20 is satisfied; then the respective steps recited prior to these conditions are not required.
Condition E: the determined intensity and/or frequency of abnormal movement; duration; or changes does not meet the contingency limitations, the respective steps are not required.
Accordingly, under BRI, the reference can be interpreted to meet claims 3-11 and 20 if the method can be practiced to meet condition A, one of respective conditions B, C, or D, or condition E.

Claim Objections
Claims 1-23 are objected to because of the following informalities: 
Claim 1: the recitation of “a Parkinson’s disease patient” on line 1 is suggested to be recited as --a user with Parkinson’s disease-- so as to avoid any confusion. 
Claims 2-23 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 12-14, 17-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miesel (US Pub. No. 2007/0250134 A1).
Claim 1. Miesel discloses a method of intelligently delivering a drug(s) to a Parkinson's disease patient (Abstract) comprising: 
monitoring, by a controller (46), multi-axial motion data and/or multi-axial orientation data generated by one or more multi-axis sensors (40) arranged within or on a device body worn by a user with Parkinson's disease ([0068]-[0069], see [0140] for sensor 40 being a multi-axis sensor); 
determining, by the controller, multi-axial positional locations of a device body, multi-axial speed and acceleration of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body based on the multi-axial motion data and/or the orientation data ([0140]; i.e., detecting rhythmic changes in 
generating, by the controller, a pump instruction signal based on the multi-axial motion data and/or orientation data, the pump instruction signal including an instruction to change or suspend a pharmacological material delivery rate of an infusion pump ([0143]-[0144]; i.e., processor controls drug delivery depending on the activity metric based on gait data); 
wherein the pharmacological material is configured to treat one or more symptoms of Parkinson's disease ([0143]).  
Claim 2. Miesel discloses the method according to claim 1, further comprising determining an intensity and/or frequency of abnormal movements of the user ([0133]).  
Claim 7. Miesel discloses the method according to claim 1, further comprising determining a duration of abnormal movements of the user ([0082]; i.e., duration of seizure).  
Claim 12. Miesel discloses the method according to claim 1, further comprising storing, by the controller, the multi- axis motion data and the orientation data received by the controller in a memory ([0065], [0068]).  
Claim 13. Miesel discloses the method according to claim 12, wherein the controller continually stores records of positional locations and/or multi-axial positional movements of the device body in the memory as recorded movement data ([0085]; i.e., activity level is a recorded movement data).  
Claim 14. Miesel discloses the method according to claim 13, further comprising associating, by the controller, the recorded multi-axis movement data with relevant metadata ([0085]; i.e., time of day is a relevant metadata).  
Claim 17. Miesel discloses the method according to claim 14, further comprising determining, by the controller, the state of a lifestyle activity level of the user or an indication or determination as to whether the user is awake or asleep based on an analysis of the data ([0086]).  
Claim 18. Miesel discloses the method according to claim 13, further comprising remotely accessing, by a clinician remote computer (20), the recorded movement data and associated metadata ([0052]; i.e., via remote telemetry).  
Claim 19. Miesel discloses the method according to claim 1, further comprising modifying the pump instruction signal by a clinician remote computer ([0046]; i.e., such as for further programming during follow-up visits).  
Claim 22. Miesel discloses the method according to claim 1, wherein when sensors 40 being embodied in monitor 146 and accelerometers 150, 152 ([0152]; Fig. 13), the first set of sensors are in monitor 146 further comprising: 
monitoring, by the controller, second multi-axial motion data and/or second multi-axial orientation data generated by one or more second multi-axis sensors (150, 152) arranged within or on a second device body worn by the user (Fig. 13; i.e., since accelerometers 150, 152 are arranged separate from sensors of monitor 146); 
determining, by the controller, multi-axial positional locations of the second device body, multi-axial speed and acceleration of the second device body, linger times 
generating, by the controller, the pump instruction signal based on the multi-axial motion data and/or orientation data, and the second motion data and/or orientation data, the pump instruction signal ([0154]; i.e., to control delivery of therapy which includes dispensing drug as explained in [0143]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Miesel (US Pub. No. 2007/0250134 A1).
First, it is noted that the recitations of “if” in the claims are contingent limitation, see above for details. Therefore, in the situation when the determined intensity and/or frequency (claims 3-6) and duration (claims 8-11) is in condition E, the claimed steps are not required. Thus, since Miesel discloses claim 1, it follows that Miesel also discloses claims 3-6 and 8-11 under condition E.
Alternatively, if the claims are in one of the conditions A-D, Miesel does not explicitly disclose of how the drug is adjusted. It is noted that Miesel explicitly discloses that therapy for Parkinson’s disease patient includes deep brain stimulation (DBS) or a drug and that processor controlling the therapy depending on the motion/orientation data from sensors 40 ([0143]). Moreover, Miesel discloses that processor 46 compares sensor signals to thresholds stored in memory 48 ([0089]) and that processor therapy parameter based on activity metric and the processor associate the occurrence of the therapy parameter to control delivery of the therapy ([0133], [0143]). Miesel further discloses clinician programmer 20 for programming the treatment requirements by setting therapy parameters ([0046]). Therefore, depending on each patient’s condition and their individual treatment plan, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the processor of Miesel controls the delivery of therapy as required by the respective treatment plans: whether to maintain a dosing regimen, increasing or decreasing the dosing regimen, or grouping the dosing regimen (i.e., bracketing). Thus, it would have been obvious to one of ordinary skill . 

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miesel (US Pub. No. 2007/0250134 A1).
Claim 20. Miesel discloses the method according to claim 1, wherein Miesel further discloses using the sensor signals to control delivery of therapy (including dispensing drugs) so as to reduce the symptoms of tremor of a patient ([0143]), but Miesel does not explicitly disclose the steps of generating, by the controller, the pump instruction signal to reduce the delivery rate of the pharmacological material for a predetermined amount of time; determining, by the controller, whether there are any multi-axial changes in frequency and/or intensity in speed of the device body, linger times of the device body, and/or multi-axial cadence of movement of the device body during the predetermined amount of time compared to movement recorded prior to the predetermined amount of time; and generating, by the controller, a new pump instruction signal to restore the delivery rate of the pharmacological material to the delivery rate prior to the reduction if the changes are above a predetermined threshold.  However, it is noted that these steps appear to depend on the Parkinson’s disease patient’s specific condition and treatment plan. Therefore, since Miesel discloses controlling delivery of drug to reduce tremor for Parkinson’s disease patient ([0143]), it would have been 
Claim 23. Miesel discloses the method according to claim 22, wherein Miesel further discloses that the sensors being positioned or worn by the patient at various locations on the body depending on what sensor information is required by the individual’s treatment plan, see Fig. 9 ([0125]) and Fig. 13 ([0152]) for exemplary sensor locations. In particular, Miesel discloses that the sensor may be positioned on the hand of the patient ([0152]; Fig. 13) but does not explicitly disclose that the first multi-axial device body and the second multi-axial device body are each worn on a respective wrist of the user. It is also noted that the instant disclosure does not appear to provide criticality for specifically requiring that the first multi-axial device body and the second multi-axial device body are each worn on a respective wrist of the user.  Instead, instant [0097] appears to disclose that the claimed location is one possible location on the body that allows for the recording and storing of tremor incidents. Therefore, since Miesel also discloses sensors being positioned on the patient’s body for sensing the patient’s movement including movements ([0140]) that is indicative of tremors ([0153]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Miesel with the first multi-axial device body and the second multi-axial device body are each worn on a respective wrist of the user depending on the .

Claims 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miesel (US Pub. No. 2007/0250134 A1) in view of Goetz (US Pub. No. 2010/0265072 A1).
Claims 15 and 16. Miesel discloses the method according to claim 14, wherein Miesel discloses memory for storing information treatment for clinician to review during follow-up visits ([0046]) but does not explicitly disclose that the metadata comprises information about the brand and/or type of the pharmacological material (as per claim 15) and information about the strength of the pharmacological material (as per claim 16). However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]) comprising session history data for improving future sessions ([0054]). Goetz further discloses that session history information comprises the type of drug used and the concentration of the drug used ([0054]). Therefore, since both Miesel and Goetz are drawn to methods for intelligently delivering drugs to a user with Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Miesel with the feature of storing treatment information including the metadata comprises information about the brand and/or type of the pharmacological material (as per claim 15) and information about the strength of the pharmacological material (as per claim 16) as disclosed by Goetz for improving subsequent treatment sessions ([0054] of Goetz).
Claim 21. Miesel discloses the method according to claim 1, but does not further disclose calculating, by the controller, instant pharmacological circulation levels for a selected time period and comparing the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison.  However, Goetz also discloses a drug delivery system and method for using the system for delivering therapy including therapy for a user with Parkinson’s disease ([0037]) comprising session history data comprising total amount of drug administered to the patient during a therapy session for improving future sessions ([0054]). Therefore, Goetz further discloses calculating pharmacological circulation levels for a selected time period ([0054]; i.e., in order to acquire total amount of drug administered to the patient during a therapy session for the session history) and comparing the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison ([0054]; i.e., clinician review of data from prior therapy sessions to improve future sessions). Thus, since both Miesel and Goetz are drawn to methods for intelligently delivering drugs to a user with Parkinson’s disease, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Miesel with the step of calculating, by the controller, instant pharmacological circulation levels for a selected time period and comparing the calculated levels to a prior time period, wherein the pump instruction signal is further based on the comparison as disclosed by Goetz for improving subsequent treatment sessions ([0054] of Goetz).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892. These references also discloses a method for delivering medication to Parkinson’s disease patient with sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.